[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE
The plaintiff's motion to strike the first special defense alleging Conn. Gen. Stats. 52-225a, the Collateral Source set-off, is granted. This court adopts the reasoning in Wiggins v. Johnson, (Corrigan, J.), #0359741, Hartford/New Britain, Judicial District, January 24, 1990.
The plaintiff's motion to strike the second special defense alleging plaintiff's failure to mitigate damages is granted. The essence of the second special defense is that the plaintiff did not follow the advice of a physiotherapist. The plaintiff conceded at argument that the defendant could present evidence thru cross-examination and in chief without the requirement of a special defense. The burden to mitigate damages rests historically upon a plaintiff. To split this burden between the adversaries would unnecessarily confuse the trier.
So Ordered:
SPADA